FINAL ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
2.	This action is in response to papers filed 7 November 2022 in which claims 1, 3, 56, 9, 15, and 18 were amended, claims 11 and 14 were canceled, and new claims were 30-40 added.  All of the amendments have been thoroughly reviewed and entered.  
All previous objections and rejections not reiterated below are withdrawn in view of the amendments.  
Applicant’s arguments have been thoroughly reviewed and are addressed following the rejections necessitated by the amendments.
	Claims 1, 3, 5-6, 9, 15, 18, 21-22, and 30-40 are under prosecution.
3.	This Office Action includes new rejections necessitated by the amendments.
Information Disclosure Statement
4.	The Information Disclosure Statement filed 7 November 2022 is acknowledged and has been considered.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7.	Claims 1, 3, 5-6, 9, 15, 18, 21-22, and 30-39 are rejected under 35 U.S.C. 103 as being unpatentable over Turner et al (U.S. Patent Application Publication No. Us 2010/0331194 A1, published 30 December 2010) and Akeson et al (U.S. Patent Application Publication No. US 2006/0063171 A1, published 23 March 2006).
	Regarding claims 1 and 9, Turner et al teach methods of characterizing a polynucleotide, in the form of sequencing a nucleic acid (paragraph 0034), comprising providing a transmembrane nanopore having a cis side and a trans side, wherein the polynucleotide (i.e., molecule) moves from the cis side to the trans side (paragraphs 0074-0075 and 0149).  Turner et al teach a molecular brake, in the form of a DNA binding moiety, which is on the cis side of the nanopore and which controls movement through the nanopore (paragraph 0167), and that the moiety is a polymerase (paragraph 0150); thus, the molecular brake and the target are contacted on the cis side of the nanopore.  Turner et al also teach a protein (i.e., a proteinaceous species) on the trans side of the nanopore, which binds to the target (see elements 100 and 104 of Figure 10 and elements 200 and 204 of Figure 11, as well as paragraphs 0149-0152).
Turner et al further teach measuring the current over time to sequence the target polynucleotide (i.e., polymer molecule; paragraph 0027), thereby taking measurements indicative of one or more characteristics of the target, and that the methods have the added advantage of sequencing at a high speed and a high level of resolution (paragraph 0007).  Thus, Turner et al teach the known techniques discussed above.
While Turner et al teach the use of exonucleases in combination with polymerases (e.g., paragraph 0192), and while Turner et al teach proteins on both sides of the nanopore (paragraph 0149),  Turner et al do not explicitly teach the exonuclease (i.e., claim 9) is on the trans side (i.e., claim 1).
However, Akeson et al teach methods of characterizing a target polynucleotide, in the form of detecting monomer is a sequence of nucleotides (paragraph 0040), utilizing a nanopore, in the form of a transmembrane pore (e.g., paragraphs 0044 and 0005), as well as taking measurements one or more characteristic of the target as the polynucleotide moves with respect to the pore, in the form of monomer-dependent characteristics of the polynucleotide (paragraph 0011).  Akeson et al further teach providing an exonuclease on the trans side of the nanopore (paragraph 0011), that exonucleases provide movement rates including 2000 Hz (paragraph 0009) which is in the range desired by Turner et al (paragraph 0168).  Akeson et al also teach the methods have the added advantage of decreasing the probability of backward movement of the polynucleotide through the nanopore (paragraph 0019).  Thus, Akeson et al teach the known techniques discussed above.
It is noted that the subject matter of a properly construed claim is defined by the terms that limit its scope. It is this subject matter that must be examined. As a general matter, the grammar and intended meaning of terms used in a claim will dictate whether the language limits the claim scope. Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. “Wherein” clauses (i.e., regarding the decrease of secondary structure by the nuclease) are examples of language that may raise a question as to the limiting effect of the language in a claim.  See MPEP 2103 I.C. and MPEP § 2111.04.
It is also noted that a “wherein” clause must give “meaning and purpose to the manipulative steps.” See, MPEP § 2111.04.
MPEP 716.01(c) makes clear that “[t]he arguments of counsel cannot take the place of evidence in the record” (In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965)). Thus, counsel’s mere arguments cannot take the place of evidence in the record.
It is noted that the Response above should not be construed as an invitation to file an after final declaration.  See MPEP 715.09 [R-3].
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Turner et al and Akeson et al to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a method having the advantages of sequencing at a high speed and a high level of resolution as explicitly taught by Turner et al (paragraph 0007) and decreasing the probability of backward movement of the polynucleotide through the nanopore as explicitly taught by Akeson et al (paragraph 0019).  In addition, it would have been obvious to the ordinary artisan that the known techniques of the cited prior art could have been combined with predictable results because the known techniques of the cited prior art predictably result in steps useful for nucleic acid characterization using nanopores.
Regarding claim 3, the method of claim 1 is discussed above.
It is reiterated that the subject matter of a properly construed claim is defined by the terms that limit its scope, and that “wherein” clauses are examples of language that may raise a question as to the limiting effect of the language in a claim. 
It is also reiterated that a wherein clause, such as those in the instant claim, must give meaning and purpose to the manipulative steps.
It is also noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to “prove that subject matter shown to be in the prior art does not possess the characteristic relied on” (205 USPQ 594, second column, first full paragraph).
	In the instant case, the exonuclease cleaves double stranded DNA molecule translocating through the pore, thereby controlling any secondary structures, in particular in view of the teachings of paragraph 0097 of Akeson et al, which shows ssDNA hairpins are removed by exonuclease and paragraph 0031 of Akeson et al, which shows dsDNA is physically cleaved (i.e., digested) by lambda exonuclease
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.
Regarding claims 5 and 33, Turner et al teach methods of characterizing a polynucleotide, in the form of sequencing a nucleic acid (paragraph 0034), comprising providing a transmembrane nanopore having a cis side and a trans side, wherein the polynucleotide (i.e., molecule) moves from the cis side to the trans side (paragraphs 0074-0075 and 0149).  Turner et al teach a molecular brake, in the form of a DNA binding moiety, which is on the cis side of the nanopore and which controls movement through the nanopore (paragraph 0167), and that the moiety is a polymerase (paragraph 0150); thus, the molecular brake and the target are contacted on the cis side of the nanopore.  Turner et al also teach a protein (i.e., proteinaceous species) on the trans side of the nanopore, which binds to the target (see elements 100 and 104 of Figure 10 and elements 200 and 204 of Figure 11, as well as paragraphs 0149-0152).  
It is noted that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments (see MPEP § 2123).  Thus, the teaching of Turner et al that the double-stranded target can be maintained in a double-stranded state (paragraph 0158) encompasses the alternate embodiment wherein the target is not maintained in a double-stranded state, thereby passing through the nanopore as one strand.
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.
Turner et al further teach measuring the current over time to sequence the target polynucleotide (i.e., polymer molecule; paragraph 0027), thereby taking measurements indicative of one or more characteristics of the target.    Turner et al also teach the methods have the added advantage of sequencing at a high speed and a high level of resolution (paragraph 0007).  Thus, Turner et al teach the known techniques discussed above.
While Turner et al teach double stranded targets (paragraph 0158), the use of exonucleases in combination with polymerases (e.g., paragraph 0192), and proteins on both sides of the nanopore (paragraph 0149),  Turner et al do not explicitly teach the exonuclease (i.e., claim 33) is on the trans side or that the two strands connected by a hairpin loop (i.e., claim 5).
However, Akeson et al teach methods of characterizing a target polynucleotide, in the form of detecting monomer is a sequence of nucleotides (paragraph 0040), utilizing a nanopore, in the form of a transmembrane nanopore (paragraph 0044 and 0005), as well as taking measurements one or more characteristic of the target as the polynucleotide moves with respect to the pore, in the form of monomer-dependent characteristics of the polynucleotide (paragraph 0011).  Akeson et al further teaches the target is double stranded (paragraph 0043) in the form of a target polynucleotide comprising double stranded portions connected at one end by a hairpin loop (e.g., Figure 14 and paragraph 0097).   Akeson et al also teach unwinding of DNA (paragraph 0051); thus, it would be obvious to unwind the DNA, so that only a single strand passes through the nanopore.   Akeson et al further teach providing an exonuclease on the trans side of the nanopore (paragraph 0011), that exonucleases provide movement rates including 2000 Hz (paragraph 0009) which is in the range desired by Turner et al (paragraph 0168).  Akeson et al also teach the methods have the added advantage of decreasing the probability of backward movement of the polynucleotide through the nanopore (paragraph 0019).  Thus, Akeson et al teach the known techniques discussed above.
It is reiterated that the subject matter of a properly construed claim is defined by the terms that limit its scope, and that “wherein” clauses are examples of language that may raise a question as to the limiting effect of the language in a claim. 
It is also reiterated that a wherein clause, such as those in the instant claim, must give meaning and purpose to the manipulative steps.
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Turner et al and Akeson et al to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a method having the advantages of sequencing at a high speed and a high level of resolution as explicitly taught by Turner et al (paragraph 0007) and decreasing the probability of backward movement of the polynucleotide through the nanopore as explicitly taught by Akeson et al (paragraph 0019).  In addition, it would have been obvious to the ordinary artisan that the known techniques of the cited prior art could have been combined with predictable results because the known techniques of the cited prior art predictably result in steps useful for nucleic acid characterization using nanopores.
Regarding claim 6, the method of claim 5 is discussed above.
It is reiterated that the subject matter of a properly construed claim is defined by the terms that limit its scope, and that ;language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. “Wherein” clauses are examples of language that may raise a question as to the limiting effect of the language in a claim.  
It is also reiterated that a “wherein” clause, such as those in the instant claims, must give meaning and purpose to the manipulative steps.
It is also reiterated that discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to prove that subject matter shown to be in the prior art does not possess the characteristic relied on.
 	In the instant case, the species exonuclease cleaves double stranded DNA molecules, thereby controlling any secondary structures, in particular in view of the teachings of paragraph 0097 of Akeson et al, which shows ssDNA hairpins are removed by exonuclease and paragraph 0031 of Akeson et al, which shows dsDNA is physically cleaved (i.e., digested) by lambda exonuclease.
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.
Regarding claims 15 and 30, the method of claim 1 is discussed above.  Turner et al teach the molecular brake is a protein, in the form of polymerase or helicase (paragraph 0149-0150). Akeson et al also teach helicases and polymerases (paragraph 0047).
Regarding claims 18 and 31, the method of claim 1 is discussed above.  Turner et al teach nanopores derived from alpha-hemolysin as well as solid state nanopores (paragraph 0075).  Akeson et al teach the transmembrane pores is a protein pore derived from -hemolysin (paragraph 0031).
Regarding claim 21, the method of claim 1 is discussed above.  Akeson et al teach the entire polynucleotide is observed (paragraph 0040).
In addition, it is noted that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments (see MPEP § 2123).  Thus, the teaching of Turner et al that the in some embodiments the whole target polynucleotide (i.e., polymer) does not pass through the nanopore (paragraph 0072) encompasses the alternate embodiments wherein the entire target is passed through the nanopore and sequenced.    
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  
Regarding claim 22, the method of claim 1 is discussed above.  Turner et al further teach measuring the current over time to sequence the target polynucleotide (i.e., polymer molecule; paragraph 0027). 
Akeson et al teach the polynucleotide is sequenced (paragraphs 0005, 0081, and 0097).
Regarding claim 32, the method of claim 1 is discussed above.  Akeson et al teach the target polynucleotide is single stranded (paragraphs 0019 and 0081), as do Turner et al (paragraph 0215).
Regarding claims 34 and 38, the method of claim 5 is discussed above.  Turner et al teach the molecular brake is a protein, in the form of polymerase or helicase (paragraph 0149-0150). Akeson et al also teach helicases and polymerases (paragraph 0047).
Regarding claims 35 and 39, the method of claim 5 is discussed above.  Turner et al teach nanopores derived from alpha-hemolysin as well as solid state nanopores (paragraph 0075).  Akeson et al teach the transmembrane pores is a protein pore derived from -hemolysin (paragraph 0031).
Regarding claim 36, the method of claim 5 is discussed above.  Akeson et al teach the entire polynucleotide is observed (paragraph 0040).
In addition, it is noted that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments (see MPEP § 2123).  Thus, the teaching of Turner et al that the in some embodiments the whole target polynucleotide (i.e., polymer) does not pass through the nanopore (paragraph 0072) encompasses the alternate embodiments wherein the entire target is passed through the nanopore and sequenced.    
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  
Regarding claim 37, the method of claim 5 is discussed above.  Turner et al further teach measuring the current over time to sequence the target polynucleotide (i.e., polymer molecule; paragraph 0027). 
Akeson et al teach the polynucleotide is sequenced (paragraphs 0005, 0081, and 0097).
8.	Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Turner et al (U.S. Patent Application Publication No. Us 2010/0331194 A1, published 30 December 2010) and Akeson et al (U.S. Patent Application Publication No. US 2006/0063171 A1, published 23 March 2006) as applied to claim 5 above, and further in combination with Bayley et al (U.S. Patent Application Publication No. US 2008/0311582 A1, published 18 December 2008). 
	Regarding claim 40, the method of claim 5 is discussed above in Section 7.
	Neither Turner et al nor Akeson et al teach the functionally equivalent cyclodextrin on the trans side of the nanopore.
However, Bayley et al teach methods comprising the sequencing of nucleic acids (Abstract), wherein a cyclodextrin is added to the trans side of the nanopore (paragraphs 0022-0023), wherein the cyclodextrin is a molecular adapter having the added advantage of improving interaction of nucleotides with the nanopore (paragraphs 0077-0080).  Thus, Bayley et al teach the known techniques discussed above.
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Bayley et al with the method of Turner et al and Akeson et al to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a method having the advantage of improving interaction of nucleotides with the nanopore as explicitly taught by Bayley et al (paragraphs 0077-0080).  In addition, it would have been obvious to the ordinary artisan that the known techniques of the cited prior art could have been combined with predictable results because the known techniques of the cited prior art predictably result in steps useful for nucleic acid characterization using nanopores.
Double Patenting
9.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
10.	Claims 1, 3, 5-6, 9, 15, 18, 21-22, and 30-39 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 44-57 and 59-64 of copending Application No. 16/902,301 in view of Turner et al (U.S. Patent Application Publication No. Us 2010/0331194 A1, published 30 December 2010) and Akeson et al (U.S. Patent Application Publication No. US 2006/0063171 A1, published 23 March 2006).
	Both sets of claims are drawn to methods of characterizing target polynucleotides using a nanopore, controlling movement through the nanopore using a brake, and measuring characteristics of the target.  Any additional limitations of the ‘301 claims are encompassed by the open claim language “comprising” found in the instant claims.
	The ‘301 claims do not require the different conditions on the two sides of the nanopore.
	However, the conditions, as well as the other limitations of the instant claims and the motivation to combine, are taught by Turner et al and Akeson et al as discussed above.  Thus, the claims are obvious in view of teachings and rationale presented above. 
This is a provisional nonstatutory double patenting rejection.
11.	Claim 40 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 44-57 and 59-64 of copending Application No. 16/902,301 in view of Turner et al (U.S. Patent Application Publication No. Us 2010/0331194 A1, published 30 December 2010) and Akeson et al (U.S. Patent Application Publication No. US 2006/0063171 A1, published 23 March 2006) as applied to claim 5 above, and further in combination with Bayley et al (U.S. Patent Application Publication No. US 2008/0311582 A1, published 18 December 2008).
 based on the teachings and rationale presented above. 
This is a provisional nonstatutory double patenting rejection.



12.	Claims 1, 3, 5-6, 9, 15, 18, 21-22, and 30-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,392,658 B2 in view of Turner et al (U.S. Patent Application Publication No. Us 2010/0331194 A1, published 30 December 2010) and Akeson et al (U.S. Patent Application Publication No. US 2006/0063171 A1, published 23 March 2006).
	Both sets of claims are drawn to methods of characterizing target polynucleotides using a nanopore, controlling movement through the nanopore using a brake, and measuring characteristics of the target.  Any additional limitations of the ‘658 claims are encompassed by the open claim language “comprising” found in the instant claims.
	The ‘658 claims do not require the different conditions on the two sides of the nanopore.
	However, the conditions, as well as the other limitations of the instant claims and the motivation to combine, are taught by Turner et al and Akeson et al as discussed above.  Thus, the claims are obvious in view of teachings and rationale presented above. 
13.	Claim 40 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,392,658 B2 in view of Turner et al (U.S. Patent Application Publication No. Us 2010/0331194 A1, published 30 December 2010) and Akeson et al (U.S. Patent Application Publication No. US 2006/0063171 A1, published 23 March 2006) as applied to claim 5 above, and further in combination with Bayley et al (U.S. Patent Application Publication No. US 2008/0311582 A1, published 18 December 2008) based on the teachings and rationale presented above. 

14.	 Claims 1, 3, 5-6, 9, 15, 18, 21-22, and 30-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of U.S. Patent No. 10,480,026 B2 in view of Turner et al (U.S. Patent Application Publication No. Us 2010/0331194 A1, published 30 December 2010) and Akeson et al (U.S. Patent Application Publication No. US 2006/0063171 A1, published 23 March 2006).
	Both sets of claims are drawn to methods of characterizing target polynucleotides using a nanopore, controlling movement through the nanopore using a brake, and measuring characteristics of the target.  Any additional limitations of the ‘026 claims are encompassed by the open claim language “comprising” found in the instant claims.
	The ‘026 claims do not require the different conditions on the two sides of the nanopore.
	However, the conditions, as well as the other limitations of the instant claims and the motivation to combine, are taught by Turner et al and Akeson et al as discussed above.  Thus, the claims are obvious in view of teachings and rationale presented above. 
15.	Claim 40 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of U.S. Patent No. 10,480,026 B2 in view of Turner et al (U.S. Patent Application Publication No. Us 2010/0331194 A1, published 30 December 2010) and Akeson et al (U.S. Patent Application Publication No. US 2006/0063171 A1, published 23 March 2006) as applied to claim 5 above, and further in combination with Bayley et al (U.S. Patent Application Publication No. US 2008/0311582 A1, published 18 December 2008) based on the teachings and rationale presented above.

Response to Arguments
16.	Applicant's arguments filed 7 November 2022 (hereafter the “Remarks”) have been fully considered but they are not persuasive for the reasons discussed below.
A.	Pages 7-8 of the Remarks refer to objections and rejections withdrawn in view of the amendments.
B.	Applicant’s arguments on pages 8-9 of the Remarks refer to rejections withdrawn in view of the amendments.
It is noted, however, that Applicant states on page 9 of the Remarks that, with respect to claim 1, Turner does not teach cyclodextrins
	The examiner notes that cyclodextrins are not required by claim 1, but are merely an alternative to a nuclease.  Only claim 40 (which does not depend upon claim 1) specifically requires cyclodextrins.
	It is also noted that on page 9 of the Remarks, Applicant does not concede that Turner et al discloses proteinaceous components on either side of the pore.
However, paragraph 0149 of Turner et al clearly states that “[p]roteinaceous components can be located on either or both sides of the nanopore structure,” as clearly illustrated in Figure 10. 
C.	Applicant argues on pages 9-10 of the Remarks that Turner et al require repeating and cycling.
Applicant cites paragraph 0192 of Turner et al for support of this argument.  However, the paragraph unambiguously states that this is “[o]ne aspect of the invention,” and thus is clearly a non-limiting alternative embodiment.
D.	Applicant states on pages 10-11 of the Remarks that claim 5 requires a cyclodextrin.
The examiner notes that cyclodextrins are not required by claim 5, but are merely an alternative to a nuclease.  Only claim 40 specifically requires cyclodextrins.
E.	On page 11 of the Remarks, Applicant argues each of Turner et al and Akeson et al individually as missing claimed elements.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In addition, each of the claimed elements is addressed in the new rejections necessitated by the amendments.
F.	Applicant’s remaining arguments on pages 11-13 have been considered but are moot in view of the withdrawn rejections and new rejections necessitated by the amendments. 
G.	Applicant’s arguments on pages 15-15 of the Remarks appear to state that because claims 11 and 14 are cancelled, the double patenting rejections should be withdrawn.
However, the double patenting rejections are maintained for the reasons discussed above.
Conclusion
17.	No claim is allowed.
18.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
19.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert T. Crow whose telephone number is (571)272-1113. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave T. Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert T. Crow
Primary Examiner
Art Unit 1634



/Robert T. Crow/Primary Examiner, Art Unit 1634